ICJ_030_ATILO-UNESCO_UNESCO_NA_1955-12-05_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

JUDGMENTS OF THE ADMINISTRATIVE
TRIBUNAL OF THE INTERNATIONAL LABOUR
ORGANISATION UPON COMPLAINTS MADE
AGAINST THE UNITED NATIONS EDUCATIONAL,
SCIENTIFIC AND CULTURAL ORGANIZATION

(REQUEST FOR ADVISORY OPINION)

ORDER OF DECEMBER 5th, 1955

1955

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

JUGEMENTS DU TRIBUNAL ADMINISTRATIF DE
L'ORGANISATION INTERNATIONALE DU TRAVAIL
SUR REQUETES CONTRE L’ORGANISATION DES
NATIONS UNIES POUR L’EDUCATION, LA SCIENCE

ET LA CULTURE
(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 5 DECEMBRE 1955
This Order should be cited as follows:

“Judgments of the Administrative Tribunal of the I.L.O.,
Order of December 5th, 1955 : I.C. J. Reports 1955, p. 127.”

La présente ordonnance doit être citée comme suit :

« Jugements du Tribunal administratif de l'O. I.T.,
Ordonnance du 5 décembre 1955: C.I. J. Recueil 1955, p. 127.»

 

Sales number 1 39
No de vente:

 

 

 
INTERNATIONAL COURT OF JUSTICE

1955 YEAR 1955

December 5th
General List :
No. 30 December 5th, 1955

JUDGMENTS OF THE ADMINISTRATIVE
TRIBUNAL OF THE INTERNATIONAL LABOUR
ORGANISATION UPON COMPLAINTS MADE
AGAINST THE UNITED NATIONS EDUCATIONAL,
SCIENTIFIC AND CULTURAL ORGANIZATION

(REQUEST FOR ADVISORY OPINION)

The President of the International Court of Justice,

having regard to Article 66, paragraph 2, of the Statute of the
Court ;

Whereas, on December 14th, 1946, the General Assembly of the
United Nations approved the agreement entered into by the
Economic and Social Council with the United Nations Educational,
Scientific and Cultural Organization, Article XI of which provides
that this Organization is authorized to request advisory opinions
of the International Court of Justice on legal questions arising
within the scope of its activities, such request being addressed to
the Court by the General Conference or by the Executive Board
acting in pursuance of an authorization by the Conference ;

Whereas the Constitution of the United Nations Educational,
Scientific and Cultural Organization provides in Article V, para-
graph 11, that, between sessions of the General Conference, the
Executive Board may request advisory opinions from the Court ;

Whereas the United Nations Educational, Scientific and Cultural
Organization has recognized the jurisdiction of the Administrative
Tribunal of the International Labour Organisation and its Rules of

4
128 ADM. TRIBUNAL OF I.L.0. (ORDER OF 5 XII 55)

procedure in accordance with Article If, paragraph 5, of the Statute
of the said Tribunal, and whereas the Governing Body of the
International Labour Organisation approved on May 3oth, 1953,
the application to the United Nations Educational, Scientific and
Cultural Organization of the said Statute ;

Whereas on November 25th, 1955, the Executive Board of the
United Nations Educational, Scientific and Cultural Organization
adopted a resolution requesting the International Court of Justice
to give an advisory opinion on the following questions :

“T.—Was the Administrative Tribunal competent, under Arti-
cle II of its Statute, to hear the complaints introduced
against the United Nations Educational, Scientific and
Cultural Organization on 5 February 1955 by Messrs.
Duberg and Leff and Mrs. Wilcox, and on 28 June 1955
by Mrs. Bernstein ?

If.—In the case of an affirmative answer to question I:

(a) Was the Administrative Tribunal competent to deter-
mine whether the power of the Director-General not
to renew fixed-term appointments has been exercised
for the good of the service and in the interest of the
Organization ?

(b) Was the Administrative Tribunal competent to pro-
nounce on the attitude which the Director-General,
under the terms of the Constitution of the United
Nations Educational, Scientific and Cultural Organiza-
tion, ought to maintain in his relations with a Member
State, particularly as regards the execution of the policy
of the Government authorities of that Member State ?

III.—In any case, what is the validity of the decisions given by
the Administrative Tribunal in its Judgments Nos. 17, 18,
19 and 21?”

Whereas certified true copies of the aforesaid Resolution of the
Executive Board of the United Nations Educational, Scientific and
Cultural Organization were transmitted to the Court by a letter of
the Director-General of the United Nations Educational, Scientific
and Cultural Organization, dated November 3oth, 1955, and filed
in the Registry on December 2nd, 1955 ;

_ Fixes April 30th, 1956, as the time-limit within which written

statements may be submitted by any State entitled to appear
before the Court, or any international organization, considered by
the President as likely to be able to furnish information on the
questions referred to the Court ;

Reserves the rest of the procedure for further decision.
5
129 ADM. TRIBUNAL OF I.L.0. (ORDER OF 5 XII 55)

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this fifth day of December, one
thousand nine hundred and fifty-five.

(Signed) GREEN H. HACKWORTH,
President.

(Signed) J. LOpEz OLIVAN,
Registrar.
